          Case 1:19-cv-04327-VEC Document 10
                                          13 Filed 05/15/19 Page 1 of 2

KAPLAN HECKER & FINK LLP
                                            MEMO ENDORSED                             350 Fifth Avenue
                                                                                             Suite 7110
                                                                                   New York, NY 10118
                                                                                   N
Direct Dial: (212) 763-0884                    USDC SDNY                               (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com         DOCUMENT                          www.kaplanhecker.com
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 5/15/2019                    May 15, 2019


VIA ECF

The Honorable Valerie E. Caproni
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


            Re: Feibleman v. The Trustees of Columbia University in the City of New York,
            No. 1:19-cv-04327 (VEC) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned matter. I write to request that the letter filed today by
Plaintiff in the above-captioned action (“Letter,” ECF 7), which once again includes the name of
the sexual-assault victim involved in this matter, be sealed.

        Yesterday, Your Honor issued an Order “temporarily deactivat[ing] the hyperlink to the
Complaint” in the above-captioned action “pending the Court’s resolution of what, if any,
redactions, are appropriate to make to the Complaint.” (ECF 6 at 1.) This was in response to
Columbia’s request that it be permitted to file a motion “to redact the Complaint on the ground
that the Complaint contains the name of the alleged sexual-assault victim, photographs, and other
personal information.” Id. The Order further states that “[i]f Plaintiff objects to the hyperlink to
the Complaint remaining deactivated pending the resolution of Defendant’s motion, Plaintiff may
submit a letter on ECF explaining the basis for his objection.” Id. at 2.

       Plaintiff has now electronically filed such a letter (ECF 7), but in doing so, has defeated
the Court’s Order by once again including the name of the sexual-assault victim. Plaintiff’s
somewhat inexplicable justification for this is that the Court did not explicitly say in its Order that
any such letter had to be filed under seal or with the victim’s name redacted. See attached
Exhibit A.

       Accordingly, as directed by Your Honor’s chambers, Columbia is submitting this letter to
request that the Letter be immediately sealed. We have spoken with the sexual-assault victim’s
newly-retained counsel, who has informed us that the victim joins in this request.
           Case 1:19-cv-04327-VEC Document 10
                                           13 Filed 05/15/19 Page 2 of 2
 KAPLAN HECKER & FINK LLP


        We thank you in advance for your attention to this matter and apologize again for
 contacting the Court again on an emergency basis.

                                               Respectfully submitted,

                                               /s/ Roberta A. Kaplan
                                               Roberta A. Kaplan


 cc:     Counsel of Record
         Iliana Konidaris, Esq.
The name of the alleged sexual-assault victim in this case shall be redacted from all public
filings pending the Court's resolution of Defendant's forthcoming motion for redactions.

The Clerk of Court is directed to DEACTIVATE the hyperlink at Dkt. 7 (but the Clerk shall
not remove the docket entry). No later than May 17, 2019, Plaintiff must refile his letter
with the alleged victim's name redacted.

Additionally, no later than May 17, 2019, Defendant must submit a letter, of no more than
three pages, explaining whether and why the Complaint should remain sealed pending
resolution of the motion for redactions. The parties are strongly urged to reach agreement
on a redacted Complaint that may be filed -- at least as a temporary measure -- while the
Court adjudicates Defendant's motion for redactions. Both parties are also expected to work
together more collegially and cooperatively in the future.

All further communications with the Court must be made by ECF absent extraordinary
circumstances. As stated in the Court's May 14, 2019 order, the deactivation of the
Complaint's hyperlink is, at this time, a temporary measure; the Court has made no
determination of the merits vel non of Defendant's motion for redactions (or of this case in
general).
   SO ORDERED.




   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE
   5/15/2019




                                                  2
